Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance:
Regarding Claims 1-15 Izumi et al. (US 4,967,557) teaches a hydraulic pressurizing medium supply assembly for an open hydraulic circuit (Fig 1), comprising: a hydro machine (1); an adjusting mechanism (Fig 3) including (i) an actuating cylinder (16c) having a set piston (16b) configured to adjust a delivery volume of the hydro machine (1), and (ii) a pilot valve (16h, g) electrically actuatable in a proportional manner (Fig 1, 3), wherein an inflow to and/or an outflow from a control chamber (16d, e) of the actuating cylinder (16c) that is limited by the set piston (16b) is configured for control via the pilot valve in order for an actuation of the set piston to be impinged with pressurizing medium (Fig 1 and Fig 3); and an electronic control (Fig 15) which, as input variables, has a nominal delivery volume (Qa1, Qa2), as an output variable, has a control variable for the pilot valve (16g, 16h) (see Fig 14), wherein the electronic control has a first closed-loop control circuit for an actual outlet pressure (as sensed by pressure sensor 14) of the hydro machine (1) (Fig 14). However, the prior art of record remains silent regarding so as to underlie the first closed-loop control circuit, has a second closed-loop control circuit for a delivery-volume adjustment rate or a swivel-angle adjustment rate of the hydro machine, wherein the second closed-loop control circuit, as an input variable, having an actual delivery-volume adjustment rate or an actual swivel-angle adjustment rate of the hydro machine, and, as an output variable, having the control variable for the pilot valve, and wherein the second closed-loop control circuit is supplied a control value from the first closed-loop control circuit in the form of a nominal delivery-volume adjustment rate or a nominal swivel-angle adjustment rate.
Similarly, Izumi et al. (US 4,809,504), Song (US 5527156), Wu (US 20110276212 A1), Yamaji (US 2015/0075148 A1) and Bang (US 9546468 B2) all teach hydraulic circuits for adjusting 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIY TEKA whose telephone number is (571)272-9804.  The examiner can normally be reached on M-F 11-9 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABIY TEKA/Primary Examiner, Art Unit 3745